Title: 23d.
From: Adams, John Quincy
To: 


       This day, we had a lecture upon electricity: we received a shock, which was much more violent than that given us last year. I felt it only by a very disagreeable twitch in the joint at both elbows; but it was a kind of pain different from any thing else I ever felt. It is so instantaneous, that the sensation is known only by recollection: it was over before I was sensible of the stroke: it had however a powerful effect upon my nerves, as indeed I recollect, the small shock which we received last year, had likewise: Mr. Williams informed us, that for the future his lectures would depend upon the weather; as the optical experiments could not be exhibited, unless the sky were clear. Cranch went to Braintree with his Sister to-day: she intended to have spent a week more here; but was taken ill on Sunday, and is still so unwell, that she wishes to be at home.
      